Citation Nr: 0426851	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for epicondylitis of 
the left elbow.

2.  Entitlement to service connection left radial nerve 
entrapment.

3.  Entitlement to service connection for disability of both 
shoulders.

4.  Entitlement to a compensable disability rating for 
hyperpigmentation of the lateral neck.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. A. Herman, Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to September 1998.  

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran was afforded a personal hearing before a RO 
Hearing Officer in October 2000 and before the undersigned 
acting veterans law judge in September 2003.  Copies of the 
transcripts of those hearing are a part of the record.

The Board remanded this matter in May 2000 and June 2003 to 
cure certain due process deficiencies.  The matter has been 
returned to the Board for final appellate consideration.

In it June 2003 Remand, the Board noted that the veteran had 
raised a claim for service connection for residuals of 
herpes.  The RO was asked to consider this issue and take 
whatever action it deemed necessary.  There is no indication 
that the RO has adjudicated or even developed this issue.  As 
such, the issue of entitlement to service connection for 
residuals of herpes is once again referred to the RO for 
appropriate action.

The issue of entitlement to service connection for disability 
of both shoulders is being addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's epicondylitis of 
left elbow had its onset during his active military service.

2.  The veteran's current disability of the left hand and 
fingers (radial nerve entrapment) had its onset during his 
active military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for epicondylitis of 
left elbow is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).

2.  Entitlement to service connection for left radial nerve 
entrapment (claimed as disability of the left hand and 
fingers) is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Epicondylitis of Left Elbow

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of epicondylitis of the 
left elbow.  There are also no references to the veteran 
being seen for complaints of left elbow pain in service.  

The record shows, however, that the veteran was seen at 
Lyster Army Hospital, Ft. Rucker, in October 1998, within one 
month of the veteran's retirement from service for complaints 
of left elbow pain.  The veteran reported at that time that 
he had been experiencing pain over the lateral epicondyle 
area for the past two months.  He was diagnosed as having 
left lateral epicondylitis.  Subsequent treatment records 
document that the veteran received ongoing care for this 
condition, and that he eventually underwent corrective 
surgery in March 1999.  In a July 1999 memorandum, M. 
Fitzpatrick, M.D., indicated that he had been following the 
veteran for left elbow pain since July 1998, and that he 
eventually diagnosed the veteran as having left lateral 
epicondylitis.

This post-service evidence strongly suggests that the 
veteran's left epicondylitis had its onset during his active 
service.  The Board is cognizant that there is no medical 
evidence showing a diagnosis of epicondylitis in service.  
However, given the extremely short break between service 
discharge and the diagnosis of epicondylitis (less than one 
month), the veteran's reported history of having elbow pain 
while in service, and the lack of evidence of showing post-
service injury to the left elbow, the Board does not believe 
such an opinion would be necessary.  The evidence of record 
is sufficient to support the claim of entitlement.  See 38 
C.F.R. § 3.303(d).

In short, the Board finds, resolving any reasonable doubt in 
favor of the veteran, that the record shows that the that 
epicondylitis of the left elbow had its onset during the 
veteran's active service.  

Disability of the Left Hand and Fingers

Service medical records clearly document in-service 
complaints of left hand and finger pain.  In July 1998, the 
veteran was evaluated for complaints of locking, stiffness, 
and pain of the left middle finger.  He said the condition 
had been intermittent for less than a year.  He stated the 
symptoms had grown progressively worse.  He was diagnosed as 
having left hand pain.  The veteran was seen again in 
September 1998 for complaints of left hand pain.  He said the 
pain became worse with gripping-type activities.  Following a 
physical examination, the veteran was diagnosed as having 
possible tendonitis or carpal tunnel syndrome.

Post-service medical records document treatment for left hand 
pain.  A July 1999 report from H. Kesserwani, M.D., indicated 
that the veteran complained of a burning, stinging pain in 
the radial aspect of the left middle and fingers.  He stated 
that a physical examination had been essentially normal 
except that the veteran had a positive Tinel's and Phalen's 
sign over the left wrist.  Dr. Kesserwani opined that the 
veteran's history and the examination findings were 
consistent with a left carpal tunnel syndrome.  A September 
2000 EMG conducted at Southern Bone & Joint Specialists, 
however, was positive for radial tunnel syndrome.  Radial 
nerve entrapment was subsequently diagnosed and the veteran 
underwent surgery for the same.  A June 2002 treatment report 
from O.H. Chitwood, III, MD, indicated that the veteran 
continued to experience pain despite the radial nerve 
release, and that he also suffered from metacarpal phalangeal 
joint synovitis with possible mild flexor tenosynovitis.

In sum, the Board finds that the evidence of record 
establishes that the veteran's disability of the left hand 
and fingers (radial nerve entrapment) had its onset during 
his active military service.  The fact that tendonitis or 
carpal tunnel syndrome was diagnosed in service, but that the 
veteran's complaints of left hand pain was eventually 
attributed to radial tunnel syndrome is inconsequential.  The 
important aspect of this claim is that the veteran was seen 
and treated for neurological complaints of the left hand in 
service, that the condition was chronic and existed post-
service, and that the disability was ultimately diagnosed as 
having radial nerve entrapment.  

The Board holds that service connection for radial nerve 
entrapment of the left hand and fingers is warranted.

The Board notes that, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2003) (regulations 
implementing the VCAA).  The United States Court of Appeals 
for Veterans Claims (Court) recently held, in part, that 
notice of the VCAA, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a veteran before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  

In the present case, the RO did not provide the veteran with 
notice of the VCAA and its implementing regulations until 
August 2003, which was clearly subsequent to the RO's initial 
determination of the claims on appeal.  There is also no 
evidence that the RO considered the veteran's appeal since 
providing this notice to him.  The timing of the notice 
therefore does not comply with the express or implied 
requirements of the law as found by the CAVC in Pelegrini.  
Nevertheless, given the favorable outcome of this decision, 
the Board finds that no prejudice in the processing of his 
claim has accrued to the veteran.

ORDER

Entitlement to service connection for epicondylitis of left 
elbow is granted.

Entitlement to service connection for left radial nerve 
entrapment (claimed as disability of the left hand and 
fingers) is granted.


REMAND

As referenced, above, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records and private post-service medical records.  Service 
medical records show that the veteran was seen for complaints 
of bilateral shoulder pain on several occasions during his 
active service.  A clear diagnosis of his in-service shoulder 
complaints was not established.  Post-service medical 
evidence includes the report of March 1999 VA examination 
that indicated that the veteran complained of right shoulder 
pain, and that he was diagnosed as having chronic recurrent 
right shoulder pain with "probable right subacromial 
bursitis."  The left shoulder was not examined because the 
veteran had recently undergone left elbow surgery.  An 
October 2000 treatment report from Lyster Army Hospital 
reveals that the veteran was seen for complaints of bilateral 
shoulder pain, and that he was diagnosed as having bilateral 
shoulder impingement.

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine the nature and etiology of any current 
bilateral shoulder disability.

Finally, the Board notes that this appeal initially included 
the issue of entitlement to service connection for a skin 
disorder.  Service connection for hyperpigmentation of the 
lateral neck was eventually granted in May 2001.  The veteran 
filed a notice of disagreement with the assigned rating in a 
May 2001 Notice of Disagreement (NOD).  Although he presented 
testimony on this issue at his September 2003 personal 
hearing, the issue of entitlement to a compensable 
(increased) evaluation for hyperpigmentation of the lateral 
neck was not ripe for appellate consideration.  Specifically, 
there is no evidence of the veteran being furnished a 
Statement of Case on the issue of entitlement to a 
compensable (increased) evaluation for hyperpigmentation of 
the lateral neck, or that a substantive appeal has been filed 
on this issue.  Nevertheless, as the filing of a notice of 
disagreement places a claim in appellate status, the Court 
has held that, once an NOD has been filed, the requirement 
that the RO issue a Statement of the Case is a procedural 
matter requiring remand.  See Manlincon v. West, 12 Vet. App. 
238 (1999); see also Godfrey v. Brown, 5 Vet. App. 127, 132 
(1993).

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his bilateral shoulder disability.  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.

The RO should also request the veteran to 
submit any additional medical evidence 
that suggests a causal relationship 
between his current bilateral shoulder 
disability and his military service.

2.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
extent and etiology of any currently 
present disability of the shoulders.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current disability of the left and/or 
right shoulder is more likely, less 
likely or as likely as not related to the 
veteran's active service.  The rationale 
for all opinions expressed must also be 
provided.

3.  Next, the RO should review the claims 
file and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  Such notice 
should specifically apprise the veteran 
of the evidence and information necessary 
to substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003).

4.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case (SOC) on the issue of 
entitlement to a compensable (increased) 
disability evaluation for 
hyperpigmentation of the lateral neck.  
The SOC should thoroughly discuss all 
evidence received since the May 2001 
decision.  The SOC should include 
citations to all pertinent regulations.  
There should also be included with this 
document information concerning the need 
to file a substantive appeal on this 
issue if the Board is to address it.  A 
VA Form 9 should be provided for the 
veteran's use.  The veteran must be 
informed that he must file a substantive 
appeal following issuance of the SOC if 
he wishes the Board to consider the issue 
addressed therein.

5.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the May 2002 
Supplement Statement of the Case, and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



